DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. How is the scraper disposed in the groove between the ledge and the lower axial lip? Examiner interprets that the scraper disposed in the groove between the ledge and the upper axial lip, for examination purpose.
Claim Objections
Claim 9 is objected to because of the following informalities:  There is a grammatical error in “…wherein the wiper defines a ring shape defines a third central opening…”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 10 and 12 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunger (U.S. PG Pub # 20160150937) in view of Castleman et al. (U. S. PG Pub # 20100059937) and in further view of Brandt (DE 3642721).

Regarding claim 1, Hunger discloses a wiper-scraper (fig 3), comprising:
a can having an inner wall (as seen in examiner annotated fig 3 below), an upper axial lip (as seen in examiner annotated fig 3 below), 
a wiper disposed in a groove  (wiper in groove of 58 as seen in examiner annotated fig 3 below);
a scraper disposed in the groove between the wiper and the upper axial lip (as seen in examiner annotated fig 3 below), wherein the scraper floats within the groove between the wiper and the upper axial lip (scraper 74 floats as there is clearance 94);
the scraper defines a scraper channel facing toward the inner wall (as seen in examiner annotated fig 3 below).
Hunger does not disclose a lower axial lip.
However, Castleman teaches a lower axial lip (right side flange of 2044, fig 20).
It would have been obvious to one of ordinary skilled in the art to combine the lower axial lip of Castleman with the can of Hunger so that the assembly forms a groove to hold the sealing lips.
The combination of Hunger and Castleman discloses wherein the upper and lower axial lips are disposed at opposite ends of the inner wall and define a first central opening (as seen in examiner annotated Hunger fig 3 below);
a groove (groove defined by inner wall, upper axial lip of Hunger and lower axial lip of Castleman);
and a wiper disposed in the groove adjacent the lower axial lip (wiper of Hunger as seen in examiner annotated fig 3 below in the groove defined by inner wall, upper axial lip of Hunger and lower axial lip of Castleman);
.
Hunger does not disclose a spring disposed in the scraper channel and the spring applies a biasing force between the inner wall and the scraper.
However, Brandt teaches a spring disposed in the scraper channel and the spring applies a biasing force between the inner wall and the scraper (wave shaped 61 can be used instead of spring 39, Description of fig. 8).
It would have been obvious to one of ordinary skilled in the art to combine the spring of Brandt in the scraper channel of Hunger so that the sealing ring is radially preloaded.

    PNG
    media_image1.png
    764
    864
    media_image1.png
    Greyscale

Regarding claim 3, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, wherein the scraper has a ring shape and defines a second central opening that is aligned coaxially with the first central opening and the second central opening being smaller in size than the first central opening (as seen in examiner annotated Hunger fig 3 below).

Regarding claim 5, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, wherein the scraper defines a first shelf about a perimeter and the first shelf engages the upper axial lip as the scraper floats (as seen in examiner annotated Hunger fig 3 below).
Regarding claim 6, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper.
Hunger does not disclose wherein the inner wall comprises a ledge that is shaped to support the wiper.
However, Castleman teaches wherein the inner wall comprises a ledge that is shaped to supports the wiper (ledge 2060 that supports wiper 2034 through 2056, fig 20).
It would have been obvious to one of ordinary skilled in the art to combine the ledge of Castleman on the inner wall of can of Hunger so that the wiper can seat in the recess of housing to retain seal assembly in the housing groove (Castleman Para 0069).

Regarding claim 7, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, wherein the wiper defines a second shelf about the perimeter (second shelf is formed by right side surface of wiper of Hunger contacting the lower axial lip of Castleman).
Regarding claim 8, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, wherein the scraper is disposed in the groove between the ledge and the lower axial lip (scraper of Hunger between the ledge of Castleman and the upper axial lip of Hunger, see 112 rejection above).
Regarding claim 9, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, wherein the wiper defines a ring shape defines a third central opening that is aligned coaxially with the first central opening, the third central opening being smaller in size than the first central opening (as seen in examiner annotated Hunger fig 3 below).
Regarding claim 10, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, wherein the wiper comprises a bottom surface defining a wiper channel (as seen in examiner annotated Hunger fig 3 below).
Regarding claim 12, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, where the can is formed from at least one of a plastic material, metallic material, a 300 series stainless steel, a copper alloy, and a molding process (can 68 made of plastic or metal, Para 0027 of Hunger and is capable of being made from a molding process).
Regarding claim 13, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, wherein a width of the can is defined by a first outer surface of the upper axial lip and a second outer surface of the lower axial lip (width of can between the outer surfaces of upper axial lip of Hunger and lower axial lip of Castleman).
Regarding claim 14, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper.
The combination does not disclose wherein the width is approximately 0.297 inches to 0.392 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide tight enclosure for the wiper and scraper lips of the sealing assembly.  In re Aller, 105 USPQ 233.
Regarding claim 15, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper.
 The combination does not disclose wherein the width is less then approximately 0.329 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide tight enclosure for the wiper and scraper lips of the sealing assembly.  In re Aller, 105 USPQ 233.

Regarding claim 16, Hunger discloses a wiper-scraper, comprising:
a can having an inner wall (as seen in examiner annotated fig 3 below), an upper axial lip (as seen in examiner annotated fig 3 below);
a wiper disposed in a groove (wiper in groove of 58 as seen in examiner annotated fig 3 below);
a scraper disposed in the groove (as seen in examiner annotated fig 3 below) and floating within the groove (scraper 74 floats as there is clearance 94).
Hunger does not disclose a lower axial lip.
However, Castleman teaches a lower axial lip (right side flange of 2044, fig 20).
It would have been obvious to one of ordinary skilled in the art to combine the lower axial lip of Castleman with the can of Hunger so that the assembly forms a groove to hold the sealing lips.
The combination of Hunger and Castleman discloses wherein the upper and lower axial lips are disposed at opposite ends of the inner wall and define a central opening (as seen in examiner annotated Hunger fig 3 below) and a groove (groove defined by inner wall, upper axial lip of Hunger and lower axial lip of Castleman);
wherein the wiper and the scraper are each disposed in the groove with the wiper being adjacent the lower axial lip (wiper of Hunger adjacent the lower axial lip of Castleman) and the scraper being between and adjacent the wiper and the upper axial lip (scraper of Hunger between wiper and the upper axial lip of Hunger, as seen in examiner annotated Hunger fig 3 below), and the can, the wiper and the scraper being coaxial with one another (central openings are coaxial as seen in examiner annotated Hunger fig 3 below); and
a width of the groove is defined by a first upper surface of the upper axial lip and a second upper surface of the lower axial lip (width of groove between upper surfaces of upper axial lip of Hunger and lower axial lip of Castleman).
Hunger does not disclose a spring engaging, and applying a biasing force between, the inner wall and the scraper.
However, Brandt teaches a spring engaging, and applying a biasing force between, the inner wall and the scraper (wave shaped 61 can be used instead of spring 39, Description of fig. 8).
It would have been obvious to one of ordinary skilled in the art to combine the spring of Brandt in the scraper channel of Hunger so that the sealing ring is radially preloaded.

Regarding claim 17, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper.
The combination does not disclose wherein the width is approximately 0.297 inches to 0.392 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide tight enclosure for the wiper and scraper lips of the sealing assembly.  In re Aller, 105 USPQ 233.

Regarding claim 18, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper.
The combination does not disclose wherein the width is less then approximately 0.33 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the width limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide tight enclosure for the wiper and scraper lips of the sealing assembly.  In re Aller, 105 USPQ 233.

Claims 1, 2, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunger (U.S. PG Pub # 20160150937) in view of Castleman et al. (U. S. PG Pub # 20100059937) and in further view of Mitsuya ( FR 2511110).

Regarding claim 1, Hunger discloses a wiper-scraper (fig 3), comprising:
a can having an inner wall (as seen in examiner annotated fig 3 below), an upper axial lip (as seen in examiner annotated fig 3 below), 
a wiper disposed in a groove  (wiper in groove of 58 as seen in examiner annotated fig 3 below);
a scraper disposed in the groove between the wiper and the upper axial lip (as seen in examiner annotated fig 3 below), wherein the scraper floats within the groove between the wiper and the upper axial lip (scraper 74 floats as there is clearance 94);
the scraper defines a scraper channel facing toward the inner wall (as seen in examiner annotated fig 3 below).
Hunger does not disclose a lower axial lip.
However, Castleman teaches a lower axial lip (right side flange of 2044, fig 20).
It would have been obvious to one of ordinary skilled in the art to combine the lower axial lip of Castleman with the can of Hunger so that the assembly forms a groove to hold the sealing lips.
The combination of Hunger and Castleman discloses wherein the upper and lower axial lips are disposed at opposite ends of the inner wall and define a first central opening (as seen in examiner annotated Hunger fig 3 below);
a groove (groove defined by inner wall, upper axial lip of Hunger and lower axial lip of Castleman);
and a wiper disposed in the groove adjacent the lower axial lip (wiper of Hunger as seen in examiner annotated fig 3 below in the groove defined by inner wall, upper axial lip of Hunger and lower axial lip of Castleman);
.
Hunger does not disclose a spring disposed in the scraper channel and the spring applies a biasing force between the inner wall and the scraper.
However, Mitsuya teaches a spring disposed in the scraper channel and the spring applies a biasing force between the inner wall and the scraper (wave shaped spring 92a – c, fig 13).
It would have been obvious to one of ordinary skilled in the art to combine the spring of Mitsuya in the scraper channel of Hunger so that the sealing fluid is contained in the grooves of the belts of the spring and communicates with the play existing between the reinforcements and the rotary body progressively (Description of fig 13 of Mitsuya).

Regarding claim 2, the combination of Hunger, Castleman and Mitsuya discloses the wiper-scraper, wherein the spring has a serpentine shape and includes a plurality of sinusoidal waves (wave shaped spring 92 a -c, Mitsuya fig 13) having irregular amplitudes and lengths (spring has irregular amplitudes and lengths of 92a – c, Mitsuya fig 13).

Regarding claim 16, Hunger discloses a wiper-scraper, comprising:
a can having an inner wall (as seen in examiner annotated fig 3 below), an upper axial lip (as seen in examiner annotated fig 3 below);
a wiper disposed in a groove (wiper in groove of 58 as seen in examiner annotated fig 3 below);
a scraper disposed in the groove (as seen in examiner annotated fig 3 below) and floating within the groove (scraper 74 floats as there is clearance 94).
Hunger does not disclose a lower axial lip.
However, Castleman teaches a lower axial lip (right side flange of 2044, fig 20).
It would have been obvious to one of ordinary skilled in the art to combine the lower axial lip of Castleman with the can of Hunger so that the assembly forms a groove to hold the sealing lips.
The combination of Hunger and Castleman discloses wherein the upper and lower axial lips are disposed at opposite ends of the inner wall and define a central opening (as seen in examiner annotated Hunger fig 3 below) and a groove (groove defined by inner wall, upper axial lip of Hunger and lower axial lip of Castleman);
wherein the wiper and the scraper are each disposed in the groove with the wiper being adjacent the lower axial lip (wiper of Hunger adjacent the lower axial lip of Castleman) and the scraper being between and adjacent the wiper and the upper axial lip (scraper of Hunger between wiper and the upper axial lip of Hunger, as seen in examiner annotated Hunger fig 3 below), and the can, the wiper and the scraper being coaxial with one another (central openings are coaxial as seen in examiner annotated Hunger fig 3 below); and
a width of the groove is defined by a first upper surface of the upper axial lip and a second upper surface of the lower axial lip (width of groove between upper surfaces of upper axial lip of Hunger and lower axial lip of Castleman).
Hunger does not disclose a spring engaging, and applying a biasing force between, the inner wall and the scraper.
However, Mitsuya teaches a spring engaging, and applying a biasing force between, the inner wall and the scraper (wave shaped spring 92 a -c, fig. 13).
It would have been obvious to one of ordinary skilled in the art to combine the spring of Mitsuya in the scraper channel of Hunger so that the sealing fluid is contained in the grooves of the belts of the spring and communicates with the play existing between the reinforcements and the rotary body progressively (Description of fig 13 of Mitsuya).

Regarding claim 19, the combination of Hunger, Castleman and Mitsuya discloses the wiper-scraper, wherein the spring has a serpentine shape (MItsuya wave shaped spring 92 a - c, fig 13) and the serpentine shape includes a plurality of sinusoidal waves having irregular amplitudes and lengths (spring has irregular amplitudes and lengths of 92a – c, fig 13).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunger (U.S. PG Pub # 20160150937) in view of Castleman et al. (U. S. PG Pub # 20100059937) and Brandt (DE 3642721) and in further view of Antunes (U.S. PG Pub # 20130119614).
Regarding claim 4, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper.
Hunger does not disclose wherein the scraper defines a slit allowing the scraper to flex radially.
However, Antunes teaches wherein the scraper defines a slit allowing the scraper to flex radially (16 has a slit).
It would have been obvious to one of ordinary skilled in the art to modify the scraper of Hunger with the slit of Antunes so that the slit provides an expansive effect and flexibility of the seal ring.

Regarding claim 20, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper, wherein the scraper defines a slit allowing the scraper to flex radially.
Hunger does not disclose wherein the scraper defines a slit allowing the scraper to flex radially.
However, Antunes teaches wherein the scraper defines a slit allowing the scraper to flex radially (16 has a slit).
It would have been obvious to one of ordinary skilled in the art to modify the scraper of Hunger with the slit of Antunes so that the slit provides an expansive effect and flexibility of the seal ring.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hunger (U.S. PG Pub # 20160150937) in view of Castleman et al. (U. S. PG Pub # 20100059937) and Brandt (DE 3642721) and in further view of Garrett (U.S. PG Pub # 20140190287).

Regarding claim 11, the combination of Hunger, Castleman and Brandt discloses the wiper-scraper.
Hunger does not disclose wherein an elastic element is disposed in the wiper channel and the elastic element prevents deformation of the wiper.
However, Garrett teaches wherein an elastic element (32, fig 1) is disposed in the wiper channel (46, fig 1) and the elastic element prevents deformation of the wiper (32 capable of preventing deformation of 42, fig 1).
It would have been obvious to one of ordinary skilled in the art to combine the energizer of Garrett in the wiper channel of Hunger so that the elastic element energizes the wiper lip towards the shaft (Garrett Para 0028).

    PNG
    media_image1.png
    764
    864
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675